Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20110298271 to Cragg or, in the alternative, Claim(s) 1-2, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as obvious over Cragg in view of US 2950142 to Lyon.

Regarding claim 1, Cragg discloses a wheel construction including a rim 11, the rim having an outer flange (shaded portion below that the end of the lead line for 36 extends to which is consistent with Applicant’s broad use of “flange” 16) and an inner flange (consistent with outer flange but for the side of 15; also see [0022] disclosing the rim as symmetrical in view of Fig. 2), each of the inner flange and the outer flange having a first end 1 (see annotated figure below) and a second end (2, as evident from the annotated figure below), the first end of each of the inner and outer flange being positioned axially outwardly relative to the second end of the respective flange (as evident from the annotated Figure below), the rim further including a central well 18 positioned between the inner flange and the outer flange, 
a pair of bead seats (see below annotated figure with the shaded portion below the tire bead), one being positioned adjacent each flange (as evident from the annotated figure), each bead seat having an axially outer end which is connected to a second end of the respective flange by a flange connecting portion (see below annotated figure, particularly the non-shaded portion representing the flange connecting portion substantially represented by the double arrow and the circle immediately below the double arrow), 
the flange connecting portion including a substantially concave surface (see below circled portion of the flange connecting potion) and a substantially straight surface (portion with double arrow) extending radially outwardly therefrom (as evident from the annotated figure, the double arrow is radially outward of the circle), wherein the substantially concave surface and the substantially straight surface are configured to engage surfaces of a tire mounted to the rim (as evident from the annotated figure, even though the figure shows a space such does not prevent such structure which is specifically designed to receive a tire, from being “configured” to engage a tire), said substantially straight surface is adjacent to and adjoins the second end of the respective flange (as evident from the annotated figure below), and each bead seat also having an axially inner end which is connected to one of a pair of side parts (wherein said side parts are defined by the portion of the rim between 43 and the inner end of the bead seat), 
each side part being positioned between the central well and one of the inner flange and outer flange (as evident from the other below annotated figure), and connected to the central well by a well connecting portion 43, 
the axially outer end of each bead seat being positioned radially outwardly relative to the axially inner end of the respective bead seat (as evident from Fig. 3), 
wherein at least one of the inner flange and the outer flange includes an extended portion which extends radially inwardly (shaded portion shown below that begins at 1 and extends to the end face of the rim) from the first end of the flange, wherein the extended portion defines, a free end that is positioned radially inwardly relative to the first end and to the second end of the respective flange (as evident from the annotated figure) and radially inwardly of the location at which the second end of the flange adjoins the substantially straight surface of the flange connection portion [(as evident from the annotated figure below such that a straight line across the page from the most radially inward edge of the free end would intersect at least a portion of what is relied upon as the “double-arrowed represented” substantially straight portion of the flange connection portion as illustrated in the annotated figure in the arguments section below by the double-dots)], and 
wherein at least one of the side parts includes a substantially straight portion (shaded portion below in the other annotated figure bear 28) and a curved portion (portion between R2 and R4), 
a first end of the straight portion (radially outer end) being positioned adjacent the respective bead seat (as evident from the annotated figures below), and connected to the respective bead seat by a curved connecting portion (including 26), and a second end of the straight portion being connected to the curved portion of the side part by a first substantially concave surface 29 to provide a first sub-well (as defined by 29 / annotated VI below), and the curved portion of the side part including a second sub-well, which is defined by a pair of convex surfaces (44,45), separated by a second concave surface 42. In response to applicant’s remarks, Examiner provides these annotated figures in an effort to enhance clarity although the rejection has not changed in substance.

    PNG
    media_image1.png
    386
    530
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    706
    681
    media_image2.png
    Greyscale

In the event Applicant disagrees with examiner’s explanation set forth in brackets (“[…]”) above, and to advance prosecution, Examiner relies upon Lyon to teach the idea of extending the free end to a point that is much more clearly more radially inward relative to a radially outward edge of the flange connecting portion (see Fig. 3). It would have been obvious to one of ordinary skill in the art to incorporate such structure of a free end of Lyon with the motivation of incorporating a wheel weight and to provide a means of enclosing and retaining the wheel weight thus enhancing the ability to maintain a balanced wheel. 

Regarding claim 2, Cragg or in the alternative Cragg in view of Lyon discloses the construction of claim 1 wherein the extended portion is substantially straight (as evident from Fig. 3 such that this portion is free of concave / convex shaped surfaces) or, alternatively, Lyon provides for such (Fig. 3) with the same motivation provided in claim 1. 
Regarding claim 4, Cragg, or in the alternative Cragg in view of Lyon, discloses the construction of claim 1 wherein the convex surface is defined by 36. 
Regarding claim 5, Cragg, or in the alternative Cragg in view of Lyon, discloses the construction of claim 4 wherein the free end of the extended portion is axially outward relative to a radial peak of the convex surface of the respective flange (as evident from Fig. 3 of Cragg).
Regarding claim 7, Cragg, discloses the wheel of claim 1 wherein the free end of the or each extended portion lies substantially axially outwardly relative to the first end of the respective flange (as evident from Fig. 3 and the annotated Figure of Cragg). Examiner notes that Cragg as modified by Lyon would not disclose this limitation because the free end would not be both parallel to the straight portion—as Lyon is—and axially outward of the first end. 
Regarding claim 8, Cragg, or in the alternative Cragg in view of Lyon, discloses the construction of claim 1 wherein the at least one of the well connecting portions includes a concave surface 43.
Regarding claims 9 and 10, Cragg, or in the alternative Cragg in view of Lyon, discloses that the rim is substantially symmetrical and wherein the side parts are mirror images of each other about a substantially radially extending plane (see Fig. 2).
Regarding claim 11, Cragg, or in the alternative Cragg in view of Lyon, discloses that at least one of the curved connecting portions includes a concave surface (as defined by R6 with respect to the radially inward facing surface which defines a concave surface).
Regarding claim 12, Cragg, or in the alternative Cragg in view of Lyon, discloses that the rim includes a disc portion (see Fig. 1, 2).

Claim(s) 6 and 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cragg in view of Lyon.
Regarding claim 6, Cragg in view of Lyon discloses the wheel of claim 1 wherein the free end of the or each extended portion lies substantially axially aligned with the first end of the respective flange (in the interest of advancing prosecution, Examiner relies upon Lyon to teach this limitation independent of whether Cragg discloses such via a broad interpretation of “substantially” with the same motivation provided above for claim 1 under the 103 rejection of claim 1). 
Regarding claim 13, Cragg, or in the alternative Cragg in view of Lyon, discloses the rim as discussed above for claim 1 except Cragg does not disclose that the extended portion is generally parallel to the substantially straight surface of the flange connecting portion. Lyon discloses such (see Fig. 3; col. 2, ln 22-32). It would have been obvious to one of ordinary skill to incorporate such a feature with the motivation of incorporating a wheel weight and to provide a means of enclosing and retaining the wheel weight thus enhancing the ability to maintain a balanced wheel.
Regarding claim 14, Cragg in view of Lyon, discloses that the free end of the extended portion is located inwardly (i.e. radially) of the location at which the second end of the flange adjoins the substantially straight portion of the respective flange connecting portion (as clearly evident from Fig. 3 of Lyon and also evident from Fig. 3 and the annotated Figure above of Cragg). If Lyon is relied upon, it would have been obvious to one of ordinary skill to incorporate such with the same motivation provided in claim 13.
Regarding claim 16, Cragg in view of Lyon, discloses the wheel of claim 13 wherein the free end of the or each extend portion lies axially outwardly relative to a radial peak of the convex surface of the respective flange (as evident from Lyon, Fig. 3 with the same motivation provided in claim 13). 
Regarding claim 17, Cragg in view of Lyon, discloses the wheel of claim 13 wherein the free end of the or each extended portion lies substantially axially aligned with the first end of the respective flange (as evident from Fig. 3 of Lyon with the same motivation of claim 13). 
Regarding claim 18, Cragg in view of Lyon, discloses the wheel of claim 13 wherein at least one of the wheel connecting portions includes a concave surface R2 (as evident from Fig. 3 of Cragg).
Regarding claim 19, Cragg in view of Lyon, discloses the wheel of claim 13 wherein at least one of the curved connecting portions includes a concave surface (as evident from Fig. 3 and the annotated Figure). 
Regarding claim 20, Cragg in view of Lyon, discloses the wheel of claim 13 wherein the rim includes a disc portion (see Fig. 1, 2).
Response to Arguments
Applicant's arguments (“Remarks”) filed 9/13/22 have been fully considered but they are not persuasive. Applicant’s arguments are set forth in “Page 10 of 11” in the first paragraph and including the annotated Figure on “Page 9 of 11.” Applicant sets forth that “the axial outer end of the flange of Cragg terminates at the same radial location as the axial inner end of the flange, as shown by the axial reference line illustrated in the enlarged portion of Fig. 3 of Cragg.” Page 10 Remarks (emphasis in underlined in original; emphasis in italics added). Examiner does not disagree with such as shown by Examiner’s annotated Figure above wherein 1 and 2 as annotated on the Figure are substantially at the same radial location. However, Examiner is confused by Applicant’s reference to the figure which represents an incorrect application of the term “axial end of flange.” The enlarged Figure shows the “axial end of the flange” being the axial outer terminus of the entire rim structure. While this would normally be a reasonable interpretation, this is inconsistent with how Applicant defines this own term in Applicant’s specification and as illustrated in the reproduced drawing of Applicant’s Figures on the bottom half of “Page 9 of 11.” As evident from Applicant’s specification and annotated Figure, the end of the flange is not the terminus of the rim structure. Instead, it is the first end of the flange plus the extended portion of the flange that defines the terminus of the rim structure. Regardless, while Examiner maintains the prior position that Cragg teaches that the free end is radially inward of the location at which the second end of the flange joins the straight surface of the flange connecting portion (as evident from the annotated figure below wherein the straight surface extends up to the dots), to advance prosecution, Examiner additionally relies upon Lyon to clearly teach such a feature. 

    PNG
    media_image3.png
    290
    436
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner cites support for such on Page 8 and 9 of the specification and Fig. 2B. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617